Quinn, Chief Judge
(dissenting):
Wearing the uniform distinguishes the wearer as a member of the armed forces. It is so manifest and so significant a circumstance of military association that Congress has forbidden the wearing, without authority, of the “uniform or a distinctive part thereof . . . of any of the armed forces of the United States.” 18 USC § 702. Committing an offense against a civilian while wearing the uniform can be an act to the discredit of the armed forces. Implicit recognition of this fact appears in the Supreme Court’s special mention in O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969), that the defendant was wearing civilian clothes at the time of the commission of his crimes.
In my opinion, wearing fatigues, the work uniform of the military, is the same as wearing the dress uniform insofar as the wearer’s public conduct *17tends to discredit the armed forces. See United States v Peak, 19 USCMA 19, 41 CMR 19. For this reason and for the reasons set out in my dissent in United States v Borys, 18 USCMA 547, 40 CMR 259, I would affirm the findings of guilty of Charge II and Additional Charge II.